Citation Nr: 1420162	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis and degenerative disc disease.

2.  Entitlement to service connection for right ulnar neuropathy.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for substance abuse.

6.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).  In this case, the Veteran, through his representative, properly requested a videoconference Board hearing in a March 2014 response to a February 2014 letter from the Board notifying the Veteran of his right to have such a hearing.  

Furthermore, the Board construes the March 2014 letter from the Veteran's representative as a motion pursuant to 38 C.F.R. § 20.700(b) (2013), which states that requests for appearances by representatives alone to personally present argument to Members of the Board may be granted if good cause is shown.  Here, as the Veteran is incarcerated and prevented from attending his hearing, the Board finds that good cause has been shown to allow the representative to appear on his behalf.


Accordingly, the Veteran, through his representative, should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's representative to appear at a videoconference hearing on behalf of the Veteran, based on good cause shown (i.e., the Veteran is incarcerated and therefore prevented from attending a hearing himself).  See 38 C.F.R. § 20.700(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


